FILED
                            NOT FOR PUBLICATION
                                                                               SEP 22 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-30158

              Plaintiff - Appellee,               D.C. No. 2:14-cr-00031-JLQ-1

  v.
                                                  MEMORANDUM*
DARREN MCQUEEN,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
              Justin L. Quackenbush, Senior District Judge, Presiding

                           Argued and September 3, 2015
                                Seattle, Washington

Before: McKEOWN, GOULD, and N.R. SMITH, Circuit Judges.

       Darren McQueen appeals the 180-month sentence imposed by the district

court following his guilty plea to one count of distribution of a controlled

substance in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court did not commit significant procedural error during

sentencing. See Gall v. United States, 552 U.S. 38, 50-51 (2007); United States v.

Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc). The district court first

calculated an appropriate sentence under the Guidelines and then sufficiently

explained its reasons for imposing a higher sentence in light of the 18 U.S.C.

§ 3553(a) factors. Carty, 520 F.3d at 991-92. Its failure to consider the

applicability of a lower criminal history category before departing upward to

criminal history category VI does not constitute error. U.S.S.G. § 4A1.3; see also

Gall, 552 U.S. at 51. The record reflects that the district court neither relied on

McQueen’s history of prior arrests nor double-counted conduct already accounted

for when it departed upwards. The district court gave sufficient notice under

Federal Rule of Criminal Procedure 32(h) that it was contemplating an upward

departure under the Guidelines.

      We also conclude that the district court did not abuse its discretion by

imposing a 180-month sentence. See Gall, 552 U.S. at 51. The sentence was

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances. See id.

      AFFIRMED.




                                           2